Opinion of the Court, the Hon. Carroll C. Boggs, Judge. The appellants by this, a bill in chancery, sought the specific enforcement of an alleged contract of the appellee John L. Ashurst, to assign certain patents to the appellant company. The bill alleged that the patents in violation of such agreement and in fraud of appellants’ right had been assigned to Lewis H. Ashurst, and he was for that reason found as a defendant to the bill. The appellees answered denying the right of the appellants to-the relief prayed and by leave of the court filed a cross-bill in which they charge that the appellants, assuming to be the owners of the patents by virtue of the alleged contract, licensed and authorized the Stoddard Manufacturing Company, an Ohio corporation, to manufacture the patented implements in consideration of the payment of a certain royalty to the appellants, and that under such license a large number of the implements had been manufactured and sold. The cross-bill makes the Stoddard Manufacturing Company a party and prays that an account be had and taken of the royalty or license fee paid to the appellants or due to them and for a decree ordering same to be paid to the appellee (complainants in the cross-bill). The appellants (defendants to the cross-bill) answered, admitting that the Stoddard Manufacturing Company has been and is engaged in the manufacture of the patented implement under contract to pay royalty or license fee as charged, and justifying such contract upon the ground that the appellants became the owners of the patents upon the implements by virtue of the contracts with the patentee, John L. Ashurst, set up in and sought to be specifically enforced by the original bill. The answer also insists that the matters set up in the cross-bill relate to the enforcement of the patent laws of the United States, and are therefore within the exclusive jurisdiction of the Federal courts. The court, after hearing and considering a vast amount of testimony, rendered its decree dismissing the original bill and granting the prayer of the cross-bill. This is an appeal from that decree. The testimony heard by the court was voluminous and in many material respects directly conflicting. The credibility of witnesses who appeared in person before the trial judge and the weight of their evidence was necessarily involved in the determination of the questions of fact. We. have examined this evidence as abstracted and find that it sufficiently supports the findings and decree of the circuit judge. Upon familiar principles we ought not, under such circumstances, to interfere with the conclusion of the Circuit Court upon mere question of fact. We have given attention to the alleged lack of jurisdiction in the Circuit Court over the subject-matter of the cross-bill. The Federal courts have exclusive jurisdiction of all cases under the patent laws. Is this such a case ? The purpose of the patent laws is to create and preserve a monopoly in the invention in favor of the patentee. They have no concern with the mode or extent of the enjoyment of the monopoly by the patentee. His right in the patented invention considered as an article of property, and his contracts with others as to its ownership or enjoyment, do not concern the existence or continuance of the monopoly. A controversy as to such property or contract right is not a case under the patent laws, but may be determined by the courts having ordinary jurisdiction over such subjects. In the case at bar the patentability and scope of the invention, the validity of the patent, the right of the patentee to forbid others to employ or use it without his consent, are admitted. The controversy is whether he has authorized its use by another. With this the patent laws have no concern. Robinson on Patents, 3d Vol., Secs. 854-857. There appears no reason why we should interfere with the decree and it is affirmed.